DETAILED ACTION
This Non-Final Office Action is in response to the amended claims filed on 3/2/2022.
Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2001/0016163) in further view of Gleiner et al. (US 2011/0243717).

As to claim 1 Tomita discloses A blade (figure 13a # 121) of a turbo machine, comprising: a blade leaf, which comprises:
a flow leading edge;
a flow trailing edge; and
flow conduction surfaces for a process medium extending between the flow leading edge and the flow trailing edge (surface not shown);
a continuous cooling passage (151, 152) integrated in the blade leaf for a cooling medium, wherein in a region of the blade leaf radial cooling passage portions each extend substantially in a radial direction a length of the blade leaf, wherein adjacent radial cooling passage portions (151,152) merge into one another via a respective diversion passage portion;
a material web extending between the adjacent radial cooling passage portions in the blade leaf, wherein the respective material web ends in a region of the respective diversion passage portion, wherein the respective material web between the respect the adjacent radial cooling passage portions has as defined axial width, wherein the respective material web in the region of the respective diversion passage portion has a material thickening enlarging an axial width by at least 20%. (see attached modified drawing below).

    PNG
    media_image1.png
    658
    638
    media_image1.png
    Greyscale



Tomita discloses the claimed invention except for the respective material web in the region of the respective diversion passage portion has a material thickening enlarging an axial width by at least 20%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the size of the web to maintain strength and cooling efficiency and prevent cracks as taught in the abstract of Tomita and also in the prior art attached in the 892.
The applicant requested further evidence to the obviousness of the bulb and its dimensions. Gleiner discloses that it is known to have a bulb at the end of a rib and other parts of a cooling passage and of different sizes and dimensions to reused stress (paragraph 0025-0027) 
MPEP 2144 IV
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) 
Though it may be for a different reason the prior art would still optimize the same measurements as that of the applicant as disclosed in Gleiner.

As to claim 2 Tomita discloses the blade according to Claim 1 as shown above, however Tomita is silent to the respective material web in the region of the respective diversion passage portion has an enlargement of the axial width by between 20% and 40%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the size of the web to maintain strength and cooling efficiency and prevent cracks as taught in the abstract of Tomita and also in the prior art attached in the 892.

As to claim 3 Tomita discloses the blade according to Claim 2 as shown above, however Tomita is silent to the respective material web in the region of the respective diversion passage portion has an enlargement of the axial width by between 30% and 40%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the size of the web to maintain strength and cooling efficiency and prevent cracks as taught in the abstract of Tomita and also in the prior art attached in the 892.

As to claim 4 Tomita discloses the blade according to Claim 1, wherein seen in an axial section the respective material thickening is formed prism-like (figure 13(a) #127) with an axially front rounded corner that is thus facing the flow leading edge, with an axially back rounded corner thus facing away from the flow leading edge, and an axially central, radially outer or radially inner rounded corner arranged seen in an axial direction between these rounded corners. 

As to claim 5 Tomita discloses the blade according to Claim 4, wherein seen in the axial section the respective prism- like (figure 13(a) #127) material thickening is formed symmetrically such that a respective axially front corner and a respective axially back corner are arranged in a same radial position, and in that a respective axially central corner is arranged in an axial centre between the respective axially front corner and the respective axially back corner and in an axial centre of the respective material web outside the material thickening.

As to claim 6 Tomita discloses the blade according to Claim 4, wherein in the axial section, the respective prism-like material thickening is formed unsymmetrically such that the respective axially central corner is moved, relative to an axial centre between the respective axially front corner and the respective axially back comer and relative to the axial centre of the respective material web outside the material thickening, axially to the front and thus in a direction of the flow leading edge. (shown in the attached modified drawing below).

As to claim 7 Tomita discloses the blade according to Claim 6 however Tomita is silent to amount by which the respective axially central comer is shifted axially to the front to between 10% and 20% of the axial width of the respective web outside the material thickening. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the size of the web to maintain strength and cooling efficiency and prevent cracks as taught in the abstract of Tomita and also in the prior art attached in the 892.

As to claim 8 Tomita discloses the blade according to Claim 6, wherein in the axial section the respective prism-like material thickening is formed unsymmetrically such that the respective axially front comer is radially offset relative to the respective axially back corner in the radial direction. (Shown in the attached modified drawing in the previous action).

As to claim 9 Tomita discloses the blade according to Claim 8, wherein in the region of a radially outer diversion passage portion the respective axially front corner is moved radially to the inside relative to the respective axially back corner. (Shown in figure 14. The web passage between cooling passage 42 and 43 discloses the passage moved toward the inside of the blade).

As to claim 10 Tomita discloses the blade according to Claim 8, wherein in the region of a radially inner diversion passage portion the respective axially front corner is offset relative to the respective axially back corner radially to the outside. (Shown in figure 7 on the right of passage #107).

As to claim 11 Tomita discloses the blade according to Claim 8 however Tomita is silent to a radial offset between the axially front corners relative to the axially back corner is between 10% and 20% of a radial height of the respective material thickening. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the size of the web to maintain strength and cooling efficiency and prevent cracks as taught in the abstract of Tomita and also in the prior art attached in the 892.

As to claim 12 Tomita discloses the blade according to Claim 1, further comprising: 
a blade root configured to fasten to a hub body of the turbo machine, 
wherein the cooling passage (151,152) for the cooling medium is integrated in the blade leaf and the blade root such that an inlet (151,152) of the cooling passage is formed radially inside on the blade root and an outlet (the arrows shown the outlets) of the cooling passage radially outside on the blade leaf or on an outer shroud (figure 13b #130), 
wherein in the region of the blade leaf a first cooling passage portion (150) of the cooling passage initially extends to radially outside in the direction of a radially outer diversion passage portion, following this a second cooling passage portion (151) to radially inside in the direction of a radially inner diversion passage portion and following this a third cooling passage portion (152) to radially outside in the direction of the outlet of the cooling passage,  (shown in the first attached modified drawing below)
a first material web extends between the first cooling passage portion and the second cooling passage portion and between the second cooling passage portion and the third cooling passage portion a second material web extends, wherein first material web ends in the region of the radially outer diversion passage portion and the second material web in the region of the radially inner diversion passage portion (shown in the first attached modified drawing below),
wherein the first material web and the second material web has a defined axial width between the respective cooling passage portions, and 
However, Tomita is silent to a radial offset between the axially front corners relative to the axially back corner is between 10% and 20% of a radial height of the respective material thickening. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the size of the web to maintain strength and cooling efficiency and prevent cracks as taught in the abstract of Tomita and also in the prior art attached in the 892. 
 The applicant requested further evidence to the obviousness of the bulb and its dimensions. Gleiner discloses that it is known to have a bulb at the end of a rib and other parts of a cooling passage and of different sizes and dimensions to reused stress (paragraph 0025-0027)


    PNG
    media_image2.png
    674
    654
    media_image2.png
    Greyscale





As to claim 13 Tomita discloses the blade according to Claim 1, wherein the blade leaf extends radially outward beyond an inner shroud (122).

As to claim 14 Tomita discloses the blade according to Claim 13, wherein the blade rood extends radially inward from the inner shroud (shown in the attached modified drawing above).

As to claim 15 Tomita discloses the blade according to Claim 12, wherein at least one diversion passage is radially inside the inner shroud and the respective material web defining this diversion passage does not extend into the blade root.

    PNG
    media_image3.png
    672
    588
    media_image3.png
    Greyscale






Response to Arguments
Applicant’s arguments, see the remarks, filed 3/2/2022, with respect to the rejection(s) of claim(s) 1-12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tomita et al. (US 2001/0016163) in further view of Gleiner et al. (US 2011/0243717).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                     


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747